Fourth Court of Appeals
                                          San Antonio, Texas

                                              JUDGMENT
                                            No. 04-15-00520-CR

                                          Fabian RODRIGUEZ, Jr.,
                                                  Appellant

                                                    v.

                                           The STATE of Texas,
                                                 Appellee

                   From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 15-1121-CR-A
                              Honorable Daniel H. Mills, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED June 15, 2016.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge sitting by appointment